(20) J. L. van der Velde | LinkedIn
                              Case                                             https://www.linkedin.com/in/j-l-van-der-velde-26a24b6/
                                            1:19-cv-09236 Document 1-11 Filed 10/06/19    Page 1 of 1

                                                                                                                       3   10                 10                   Reactivate
                      Search
                                                                                                                                                                Premium for Free




                                                                                                                                Add new skills with these courses

                                                                                                                                              Business Development
                                                                                                                                              Foundations
                                                                                                                                              Viewers: 51,730

                                                                                                                                              Creating a Unique
                                                                                                                                              Competitive Advantage

                                                                                                   Connect         More…
                                                                                                                                              Strategic Partnerships
                                                                                                                                              Viewers: 16,334
               J. L. van der Velde         · 3rd                                              Bitfinex
                                                                                              National Taiwan Normal
               CEO at Bitfinex (p.s. I never use / read LinkedIn - more
                                                                                              University                        See more courses
               hassle to close it..)
               Taiwan · 123 connections · Contact info




               Experience

                          CEO
                          Bitfinex
                          Jan 2013 – Present · 6 yrs 9 mos
                          Serving as CEO of Bitfinex since 2013.



                          CEO
                          PAG Asia Inc.
                          2006 – Apr 2012 · 6 yrs
                          China



                          CSO & Co-founder
                          Tuxia GmbH
                          Mar 1999 – Feb 2002 · 3 yrs

                          Leader in development of embedded Linux solutions



                          Managing Director
                          Amos Ltd.
                          1995 – 1999 · 4 yrs
                          Sales company part of Lung Electronics Ltd. - IPO of Frank und Walter GmbH Germany and
                          later on CHS Distribution




               Education

                          National Taiwan Normal University
                          1985 – 1988




               Skills & Endorsements

               Business Development · 7
               Thomas Y. Hu 胡一天 and 6 connections have given endorsements for this skill


               Start-ups · 7
               Thomas Y. Hu 胡一天 and 6 connections have given endorsements for this skill


               Business Strategy · 6
               Thomas Y. Hu 胡一天 and 5 connections have given endorsements for this skill


                                                              Show more

                                                                                                                                               Messaging




1 of 2                                                                                                                                                                 9/17/19, 11:23 PM
